PER CURIAM.
The petition for belated appeal of the judgment and sentence imposed on March 14, 2002, in Wakulla County Circuit Court case number 01-57-CFA, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). The court notes that in accordance with the lower tribunal’s order regarding petitioner’s entitlement to a belated appeal, the Public Defender has been appointed to represent petitioner on appeal.
ALLEN, C.J., WOLF and PADOVANO, JJ., concur.